250 S.W.3d 829 (2008)
James R. ALNUTT 3rd a/k/a James R. Alnutt, III, Respondent,
v.
DIRECTOR OF REVENUE, State of Missouri, Appellant.
No. WD 68323.
Missouri Court of Appeals, Western District.
April 29, 2008.
James A. Chenault, III, Jefferson City, MO, for Appellant.
Jeffrey S. Eastman, Gladstone, MO, for Respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
The Director of Revenue appeals from the judgment setting aside the suspension of Mr. James R. Alnutt's driver's license.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).